Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 27, 2014

The Court of Appeals hereby passes the following order:

A15D0081. JEFFREY BRYAN BIRDSONG v. CATHERINE BARNETT.

      Jeffrey Bryan Birdsong has filed an application for discretionary appeal from
the trial court’s order holding him in contempt for violating a Stalking Protective
Order. The order, however, is subject to direct appeal.
      Pursuant to OCGA § 5-6-35 (a) (2), a party must follow the discretionary
appeal procedure to obtain review in a domestic relations case, including those that
involve family violence. See Schmidt v. Schmidt, 270 Ga. 461 (1) (510 SE2d 810)
(1999). “[T]he term ‘family violence’ means . . . acts between past or present
spouses, persons who are parents of the same child, parents and children, stepparents
and stepchildren, foster parents and foster children, or other persons living or
formerly living in the same household[.]” OCGA § 19-13-1.
      Here, the trial court’s order is titled “Order Concerning Motion for Contempt
– Family Violence.” However, that title is not controlling, as it is well established
that substance controls over nomenclature. See, e.g., Giles v. State, 257 Ga. App. 65
(2) (570 SE2d 375) (2002). Because this case concerns Birdsong’s actions toward
his neighbor, with whom he does not have a familial relationship, it is not a family
violence case within the meaning of OCGA § 19-13-1, nor a domestic relations case
within the meaning of OCGA § 5-6-35 (a) (2). Birdsong, therefore, was not required
to follow the discretionary appeal procedures to obtain appellate review.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Birdsong shall have ten days from the date
of this order to file a notice of appeal with the trial court. If he has already filed a
notice of appeal in the trial court, he need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             10/27/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.